DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed October 4, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Regarding Other Document CA, while an English-language translation was provided of the Search Report, no English translation (or concise explanation) of the Chinese Office Action itself was provided.  It is unclear what the Chinese Office Action is stating and thus cannot be considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 12, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the sliding bearing" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claims 12, 15 and 19 are rejected for depending on rejected claim 3.
Claim 7 recites “a rotational driving force is applied to a base end portion of the spindle on a side opposite to the distal end portion of the spindle portion of the spindle outside the housing and each of the spindle cases.”  First, claim 7 is a single claim which claims both an apparatus and the method steps of using the apparatus (i.e., “a rotational driving force is applied to a base end portion of the spindle”).  Such a claim is indefinite since the protection sought after is not readily ascertainable.  Second, it is unclear whether the spindle portion that is outside the housing is referring to the base end portion of the spindle or the distal end portion of the spindle.  Appropriate correction is required.  

Relevant Prior Art
The relevant prior art is JP2006-167529A to Izaki (provided in Applicant’s IDS dated October 4, 2021) (discussed in further detail below); U.S. Patent No. 5,025,523 to Zappa et al. disclosing a plurality of rotating cleaning members where part of the spindle is encased in a housing (see Fig. 3, ref.# 50a and 50b and 223); U.S. Patent App. Pub. No. 2015/0068867 to Nishimura et al. disclosing a plurality of liquid supply units located beneath a glass sheet (see Fig. 2, ref.#4, 5 and 7); U.S. Patent No. 5,651,160 to Yonemizu et al. disclosing a plurality of rotating cleaning members with a cleaning liquid path in the spindle (see Figs. 2 and 9); and JPH10-189513A to Okamoto (provided in Applicant’s IDS dated October 4, 2021) disclosing a spindle case with a rotatable spindle and a cleaning path within the spindle (see Fig. 2, ref.#42a).

Allowable Subject Matter
Claims 1, 2, 4-6, 8-11, 13, 14, 16-18 and 20 are allowed over the prior art of record.  Claims 3, 7, 12, 15 and 19 would be allowable over the prior art of record if the 112 rejections above are addressed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is JP2006-167529A to Izaki (provided in Applicant’s IDS dated October 4, 2021).
Izaki discloses a cleaning apparatus for a substrate comprising a housing (see Figs. 1 and 4, ref.#20), a plurality of spindles and spindle cases fixed to the housing (see Figs. 1 and 4, ref.#21, 22, 24); a cleaning member, which is mounted to a distal end portion of the spindle outside the housing and each of the spindle cases and is configured to clean a surface of the substrate (see Figs. 1 and 4, ref.#2a-2f); and a supply path in the spindle to supply a cleaning liquid to the cleaning member (see Fig. 5, ref.#24).
Izaki does not disclose that the housing has an internal space in which the cleaning liquid is stored, a first supply path formed in each of the spindle cases so as to supply the cleaning liquid in the internal space of the housing to the internal space of each of the spindle cases and a second supply path formed in the spindle so as to supply the cleaning liquid in the internal space of each of the spindle cases to the cleaning member.  No prior art has been located that would suggest modifying Izaki such that the housing would be used to store the cleaning liquid and the spindle cases and spindle to have a path to supply cleaning liquid stored in the housing into the spindle case and into the spindle to the cleaning member. 
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714